UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-156383 China Chemical Corp. (Exact Name of small business issuer as specified in its charter) Delaware 26-3018106 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, Electric Power Road, Zhou Cun District, Zibo, People’s Republic of China 255330 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 86-533-616899 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 16, 2011, the issuer had 30,015,000 outstanding shares of Common Stock, par value $0.0001. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements. F - 1 Item 2. Management's Discussion and Analysis of Financial Condition and Result of Operation. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 14 PARTII Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 15 Item 4. (Removed and Reserved). 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 Signatures 16 2 PARTI—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA CHEMICAL CORP. AND SUBSIDIARIES CONTENTS PAGE F-2-3 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (UNAUDITED) PAGE F - 4 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGE F - 5-6 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) PAGE F - 7-34 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) F-1 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS March 31, 2011 December 31, 2010 CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable - Prepayments for goods, net of allowance of $161,170 and $159,538 at March 31, 2011 and December 31, 2010, respectively Prepaid expenses and other receivables Lease income receivable - Due from a related party Deferred taxes Total current assets LONG-TERM ASSETS Plant and equipment, net Construction in progress Land use rights, net Due from related parties Initial cost for financial obligation, sale-leaseback Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) LIABILITIES AND SHAREHOLDERS’ EQUITY March 31, 2011 December 31, 2010 CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of financial obligations, sale-leaseback Current portion of long-term bank loans Total current liabilities LONG-TERM LIABILITIES Long-term portion of financial obligations, sale-leaseback Long-term bank loans Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.0001 par value, 80,000,000 shares authorized, 30,015,000 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid-in capital Retained earnings (restricted portion is $1,857,451 at March 31, 2011 and December 31, 2010) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-3 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income, net Interest expense, net ) ) Other income (expense), net ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED NET INCOME PER SHARE, BASIC AND DILUTED $ $ See accompanying notes to condensed consolidated financial statements. F-4 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred taxes ) Amortization of initial cost of financial obligation, sales-leaseback - Amortization of financial obligations, sale-leaseback - Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) Inventories ) ) Prepayments for goods ) Prepaid expenses and other receivables ) Lease income receivable ) - Due from a related party ) ) Increase (Decrease) In: Accounts payable ) ) Other payables and accrued liabilities ) Customer deposits Income tax payable Payable to contractors ) ) Due to related parties ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of plant and equipment - ) Purchases of construction in progress ) ) Issuance of notes receivable - ) Repayments of notes receivable Due from related parties ) Net cash used in investing activities ) ) See accompanying notes to condensed consolidated financial statements. F-5 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ ) Due from an employee - ) Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Repayments of long-term bank loans ) - Repayment of financial obligations, sale-leaseback ) - Net cash (used in) provided by financing activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $ $ Interest paid $ $ SUPPLEMENTAL NON-CASH DISCLOSURES: 1.During the three months ended March 31, 2011 and 2010, $2,018,347 and $0, respectively, were transferred from construction in progress to plant and equipment. See accompanying notes to condensed consolidated financial statements. F-6 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES China Chemical Corp. (formerly Bomps Mining, Inc.) was incorporated in the state of California on July 16, 2008. Effective September 24, 2010, Bomps Mining, Inc. changed its name to China Chemical Corp. (“CHCC” or the “Company”). Gold Champ Consultants Limited, a Hong Kong corporation (“Gold Champ”) is a holding company whose asset is 100% of the registered capital of Zibo Costar Information Consulting Co., Ltd. ("Zibo Costar"), a Wholly Owned Foreign Enterprise ("WFOE") organized under the laws of the People's Republic of China ("PRC"). Zibo Jiazhou Chemical Industry Co., Ltd., a limited liability enterprise organized under the laws of the People's Republic of China ("ZBJZ") is a manufacturing company that is based in Shandong, China. It is principally engaged in the manufacturing of organic chemical compounds. On September 30 2010, CHCC entered into a Share Exchange Agreement (the “share exchange”) with Gold Champ and the shareholders of Gold Champ.As a result of the share exchange, CHCC acquired 100% of the issued and outstanding capital of Gold Champ in exchange for 19,861,700 shares of CHCC’s common stock, par value $0.0001, thereby providing the former shareholders of Gold Champ approximately 66% ownership equity in CHCC at September 30, 2010. On September 30, 2010, Zibo Costar entered into a series of contractual agreements (known as a “variable interest entity” (VIE) arrangement,) with ZBJZ and its shareholders to govern Zibo Costar’s relationships with ZBJZ.These contractual arrangements allow the Company to obtain effective control over ZBJZ through the ability to exercise all the rights of ZBJZ's shareholders, the rights to absorb substantially all of the economic residual benefits and the obligation to fund all of the expected losses of ZBJZ. Zibo Costar has been determined to be the primary beneficiary of ZBJZ because it is most closely associated with ZBJZ due to its obligation to provide unlimited financial support and its ability to determine strategic business decisions of ZBJZ through voting rights.In accordance with SEC Regulation SX-3A-02 and Accounting Standards Codification ("ASC") Topic 810 ("ASC 810"), Consolidation, the Company, through Zibo Costar, consolidates the operating results of ZBJZ. F-7 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) As of March 31, 2011, the total assets of the consolidated VIE were $269 million, mainly comprising cash and cash equivalents, restricted cash, accounts receivable, plant and equipment, net, construction in progress and due from related parties.As of March 31, 2011, the total liabilities of the consolidated VIE were $184 million, mainly comprising short-term bank loans, notes payable and long-term bank loans.These balances are reflected in Company’s condensed consolidated financial statements with intercompany transactions eliminated. Under the contractual arrangements with the VIEs, the Company has the power to direct activities of the VIEs, and can have assets freely transferred out of the VIEs without any restrictions. Therefore, the Company considers that there is no asset in the VIE that can be used only to settle obligations of the VIE, except for its registered capital of $4.5 million and PRC statutory reserves of $1.9 million as of March 31, 2011. As the VIE is incorporated as a limited liability company under the PRC Company Law, creditors of the VIE do not have recourse to the general credit of the Company for any of the liabilities of the consolidated VIE. Currently there is no contractual arrangement that requires the Company to provide additional financial support to the VIE. As the Company is conducting its business mainly through the VIE, the Company may provide such support on a discretionary basis in the future, which could expose the Company to a loss. F-8 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The unaudited condensed consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Rule 8.03 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed balance sheet information as of December 31, 2010 was derived from the audited consolidated financial statements included in the Form 10-K filed with the Securities and Exchange Commission on March 30, 2011. The interim condensed consolidated financial statements should be read in conjunction with the Form 10-K. (b) Principles of Consolidation The condensed consolidated financial statements include the accounts of CHCC and its subsidiaries and VIE. Inter-company balances and transactions have been eliminated in consolidation. F-9 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (c) Concentrations The Company has major customers who accounted for the following percentages of total revenues and accounts receivable: Customers Revenues Three Months Ended March 31, Accounts Receivable March 31, 2011 December 31, 2010 Zibo Xinghua Resin Co., Ltd 24% 22% 55% 55% Dongying Shengli Chemical Co., Ltd 20% 21% 2% - Kaifeng Taihua Chemical Co., Ltd 7% 10% 1% - Shandong Rixin Co 7% - 12% - Linzi Dongsheng Industry Co 6% - 9% - The Company has major suppliers who accounted for the following percentages of total purchases and accounts payable: Suppliers Purchases Three Months Ended March 31, Accounts Payable March 31, December 31, 2010 Qingzhou Ousinuo Chemical Co., Ltd 44% 42% - - Weifang Zhenxin Risheng Chemical Co., Ltd 18% 1% - - C&S Chemical Co., Ltd 8% 38% 71% 30% F-10 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (d) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. Actual results could differ materially from those estimates. (e) Fair Value of Financial Instruments ASC 820-10, Fair Value Measurements, establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. F-11 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (e) Fair Value of Financial Instruments (Continued) These tiers include: •Level 1—defined as observable inputs such as quoted prices in active markets; •Level 2—defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and •Level 3—defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Cash and cash equivalents consist primarily of highly rated money market funds at a variety of well-known PRC and international institutions with original maturities of three months or less. Restricted cash represents time deposits on account for bank acceptance notes, open letters of credit and short-term bank loans. The original cost of these assets approximates fair value due to their short-term maturity. The carrying amounts of other financial assets and liabilities, such as accounts receivable, notes receivable, prepayments for goods, prepaid expenses and other receivables, lease income receivable, accounts payable, other payables and accrued liabilities, short-term bank loans, customer deposits, notes payable, income tax payable, payable to contractors, due to related parties, current portion of long-term bank loans and current portion of financial obligations, sale-leaseback approximate their fair values because of the short maturity of these instruments. The fair value of the Company’s long-term bank loans, financial obligations, sale-lease back and due from related parties is estimated based on the current rates offered to the Company for debt of similar terms and maturities. Under this method, the Company’s fair value of long-term bank loans, financial obligation, sale-lease back and due from related parties was not significantly different from the carrying value at March 31, 2011. F-12 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (f) Restricted Cash Restricted cash represents PRC time deposits reserved for settlement of notes payable, open letters of credit in connection with inventory purchases and short-term bank loans. The cash is held in the custody of the bank issuing the notes payable, letter of credit or short-term bank loans, and is restricted as to withdrawal or use, and is currently earning interest. (g) Accounts and Notes Receivable Accounts and notes receivable are carried at net realizable value. An allowance for doubtful accounts is recorded in the period when loss is probable based on an assessment of specific evidence indicating troubled collection, historical experience, accounts aging and other factors. A receivable is written off after all collection efforts have ceased.There is no provision for accounts receivable or notes receivable for the three months ended March 31, 2011 and 2010. (h) Prepayment for Goods Prepayments for goods represent cash paid in advance to suppliers for purchases of raw materials. An estimate for doubtful accounts is made when realization of the full amount is no longer probable. At March 31, 2011 and December 31, 2010, the Company has an allowance for doubtful accounts of $161,170 and $159,538, respectively. (i) Capitalized Interest The interest cost associated with debt relating to construction projects is capitalized and included in the cost of the project. When no debt is incurred specifically for a project, interest is capitalized on amounts expended on the project using the weighted-average cost of the Company’s outstanding borrowings. Capitalization of interest ceases when the project is substantially completed or development activity is suspended for more than a brief period. Capitalized interest for the three months ended March 31, 2011 and 2010 was $427,452 and $348,045, respectively. See Notes 10 and 13. F-13 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (j) Revenue Recognition Revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers. Revenue is recognized when all of the following criteria are met: -Persuasive evidence of an arrangement exists, -Delivery has occurred or services have been rendered, -The seller’s price to the buyer is fixed or determinable, and -Collectability is reasonably assured. (k) Retirement Benefits Retirement benefits in the form of contributions under defined contribution retirement plans to the relevant authorities are charged to operations as incurred. Retirement benefits amounting to $28,233 and $18,537 were charged to operations for the three months ended March 31, 2011 and 2010, respectively. (l) Foreign Currency Translation The accompanying condensed financial statements are presented in United States dollars. The functional currency of the Company is the Renminbi (RMB). The condensed financial statements are translated into United States dollars from RMB at period-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. March 31, December 31, March 31, Period end RMB: US$ exchange rate - Average period RMB: US$ exchange rate - F-14 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (m) Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to recognize under current accounting standards as components of comprehensive income should be reported in a financial statement that is presented with the same prominence as other financial statements. The Company’s current component of other comprehensive income is the foreign currency translation adjustment. (n) Earnings Per Share Basic earnings per share are computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The Company does not have dilutive securities for the three months ended March 31, 2011 and 2010. (o) Segment The Company operates in one business segment, the design, development, manufacture, and commercialization of organic chemical materials, such as phthalic anhydride and maleic anhydride and their byproducts, mainly in the PRC. The Company’s chief operating decision maker (“CODM”) is the Chief Executive Officer who, as of March 31, 2011, reviews the operating results when making decisions about allocating resources and assessing performance. The Company had no sales outside of the PRC for the three months ended March 31, 2011 and 2010.As substantially all of the Company's long-lived assets and revenues are in and derived from the PRC, geographical segments are not presented. (p) New Accounting Pronouncements There were no new accounting pronouncements not yet adopted by the Company that would have a material effect on the Company’s condensed consolidated financial statements as of March 31, 2011. F-15 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 3. LIQUIDITY The Company has a working capital deficit of $42,283,032 at March 31, 2011. This was in part due to the Company’s use of cash to purchase construction in progress. The Company had $131 million of short-term bank loans and notes payable at March 31, 2011. The Company currently generates its cash flow through operating income, and the Company had net income of $3,210,461 for the three months ended March 31, 2011. As of the date of this report, the Company has not experienced any liquidity problems in settling payables in the normal course of business or repaying the bank loans or notes payable when they become due. To improve liquidity, the Company may explore new expansion opportunities and funding sources from which the management may consider seeking external funding and financing. At March 31, 2011, the Company has unused credit lines of approximately $30.4 million in total with two banks for short-term borrowings. In May 2011, the Company obtained a written commitment from the chief executiveofficer of the Company to provide working capital to the Company, if needed, in the form of notes payable or personal loans. There can be no assurance that the chief executiveofficer will actually execute the commitment or has the ability to execute such commitment, if and when needed. In May 2011, the Company signed supplemental agreements with certain contractors to extend approximately $15 million of the $32,274,255 purchase commitment payments over the next three years.See Note 16 (III). F-16 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 4. INVENTORIES Inventories consist of the following: March 31, 2011 December 31, 2010 Raw materials $ $ Work-in-progress Finished goods Total inventories $ $ The net book value of $8,594,531 and $9,422,808 of raw materials inventory is pledged as collateral for a short-term bank loan at March 31, 2011 and December 31, 2010, respectively. See Note 11. 5. NOTES RECEIVABLE Notes receivable consisted of the following: March 31, 2011 December 31, 2010 Notes Receivable from Unreleated Companies (aggregated by month): Due February, 2011 (Settled on the due date) $
